Title: To George Washington from Thomas Jefferson, 21 March 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, c.21 March 1792]

Th: Jefferson presents his respects to the President, and sends for his perusal a letter he has prepared for the Commissioners, which will inform him also of mister Blodget’s ideas, in the mean time Blodget will be preparing the necessary papers.
Th: J. has at length been able to see Dr Wistar about the big bones. they are at his house, always open to inspection. the

Doctor is habitually at home at two oclock: if the President would rather go when he is not at home, the servants will shew the bones. Th: J. did not intimate to the Doctr who it was that wished to see them, so that the President will fix any day & hour he pleases on these premises, & Th: J. will have the honor to attend him.
